Citation Nr: 1233397	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  10-12 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD) for substitution purposes.

2.  Entitlement to service connection for a nerves disorder for substitution purposes.

3.  Entitlement to service connection for bladder cancer for substitution purposes.


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel




INTRODUCTION

The Veteran had active service from January 1966 to July 1973, and October 1978 to May 1982.  He died in February 2010, and the appellant is his surviving spouse.  The current matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Prior to his death, the Veteran filed service connection claims for PTSD, bladder cancer, and a nerves disorder in March 2009.  The RO denied the Veteran's claim in June 2009 and the Veteran filed a notice of disagreement in July 2009.  The RO granted service connection for a panic disorder in December 2009, and issued a statement of the case in March 2010 regarding the service connection claims for bladder cancer, PTSD, and a nerve disorder.  A death certificate of record shows the Veteran died of bladder cancer in February 2010.  In March 2010, the appellant, who is the Veteran's surviving spouse, submitted a VA-Form 9 in an attempt to appeal the Veteran's claim, a VA Form 21-534, claim for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits, and a written statement that although the Veteran had passed away it was her intent (and the intent of her daughters) to pursue his disability compensation claim.  The RO denied service connection for the cause of the Veteran's death, accrued benefits, and death pension in January 2011, and granted burial benefits in February 2011.  

The Board notes that the appellant's submission of the VA-Form 9 and written statement in March 2010 indicating her intent to pursue the Veteran's claim in spite of his death represents a request to be substituted due to the death of the Veteran for the service connection claims for PTSD, bladder cancer, and a nerves disorder. 

Under the provisions of 38 U.S.C.A. § 5121A, when a claimant dies on or after October 10, 2008, an eligible survivor may, not later than one year after the date of death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim(s) to completion.  Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C.A. § 5121A (substitution in case of death of a claimant who dies on or after October 10, 2008)).  VA published a proposed rule on substitution, on February 15, 2011.  See Substitution in Case of Death of Claimant, 76 Fed. Reg. 8,666-01 (proposed Feb. 15, 2011) (to be codified at 38 C.F.R. § 3.1010).  Under the proposed rule, VA would treat qualifying death claims (for example, a VA Form 21-534) as requests to substitute.  Id.  (proposed to be codified at 38 C.F.R. § 3.1010(c)(2)).  However, VA recognizes that not all persons filing a claim for death benefits will wish to substitute for a deceased claimant (here, the Veteran).  76 Fed. Reg. at 8,668.  Therefore, VA would provide an opportunity for a person to waive the right to substitute when he or she had filed a claim for accrued benefits, death pension, or Dependency and Indemnity Compensation, which VA would otherwise deem a request to substitute.  Id. at 8668-69.  Further, the proposed 38 C.F.R. § 3.1010 would be consistent with the provisions of 38 U.S.C.A. § 5121A, because in no event would a person requesting to substitute be given less than one year from the date of the claimant's death in which to complete a request to substitute.  Unlike accrued benefits claims that are limited to the evidence of record at the time of the Veteran's death, a substitute claimant would be able to submit additional evidence to be considered by VA that was not of record at the time of the claimant's death.  Id. at 8669.

The AOJ has not made a determination as to the appellant's actual eligibility to substitute in the appeal.  The Board does not have jurisdiction to make determinations regarding basic eligibility to substitute in the first instance.  See 38 U.S.C.A. § 7104(a), 38 C.F.R. § 20.101(a) (2011) (describing the Board's jurisdiction); 76 Fed. Reg. at 8,667-68.  Consequently, the proper course at this juncture is to remand the claim for further development on the issue of substitution.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should adjudicate the issue of substitution in the first instance and determine if substitution of the appellant for the Veteran is proper.  The AOJ should refer to the appellant's March 2010 written statement.

2.  If the request for substitution is denied, the AOJ should return the claims file to the Board only if the claim is in proper appellant status. 

3.  If the request for substitution is allowed, the AOJ should complete any other development deemed necessary and should readjudicate the service connection claims for PTSD, bladder cancer, and a nerves disorder based on substitution.  If the benefits sought on appeal are not granted, the appellant should be furnished with a supplemental statement of the case to include all pertinent laws and regulations on substitution and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


